DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘rebate’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘rebate’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6: Claim 6 recites wherein the ‘nub receiving portion includes at least one of a slot, a recess and a rebate. There is no part number associated with the ‘rebate’ in the written description, and as a result, one of ordinary skill in the art is unable to ascertain the metes and bounds of the rebate limitation (via written description and/or the drawings). Additionally, Applicant’s written description merely mentions the presence of said rebate absent any meaningful description of what it is or what it does. One of ordinary skill in the art would be unclear as to what constitutes a rebate and therefore claim 6 is rendered indefinite. For the purposes of examination, claim 6 will be interpreted as wherein the ‘nub receiving portion includes at least one of a slot or recess.’

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsis (2009/0152134 A1).
Regarding Claim 1: Lucas discoses a locking assembly (10) for releasably-locking a lid (12) to a container (14) so that the lid (12) covers an opening of the container (36, Fig 1), the locking assembly (10) including: shaped portions (20/22/26/30 and 38/40) disposed on the lid (12) and container (14) that are configured to allow slidable engagement (page 2; paragraph [0022]) of the lid (12) relative to the container (14) along a movement axis between a first configuration in which the lid (12) covers the opening (Figure 2, page 2; paragraphs [0021-0024]) in to a second configuration (Figure 1) in which the lid (12) does not cover the opening (Figure 1, page 2; paragraphs [0021-0024]); a locking nub (38/40) disposed on a wall (32) of the container (14); a nub receiving portion (20/22/26/30) disposed on the lid (12); and wherein when the lid (12) and container (14) are slidably engaged together (page 2; paragraph [0022]) of the lid 14) in the first configuration (Figure 2), the locking nub (38/40) disposed on the container (14) is received within the nub receiving portion (20/22/26/30) disposed on the lid (12) so as to restrict sliding movement (page 2; paragraph [0024]) of the lid (12) relative to the container (14) along the movement axis from the first configuration (Figure 2) in to the second configuration (Figure 1), and, wherein the wall of the container (14) is inwardly depressible (page 2; paragraph [0025]) so as to move the locking nub (38/40) outwardly of the nub receiving portion (20/22/26/30) whereby the lid (12) is then able to be slidably moved relative to the container (14) along the movement 
Regarding Claim 2:  Horvath discloses the locking assembly as applied to claim 1 above and wherein at least one of the shaped portions (38/40) forms a pair of rails (see annotated Figure 1 below) disposed along a rim of the container (14) opening, and wherein at least one of the shaped portions (20/22/26/30) form rail engagement elements disposed on the lid (12) configured for slidable engagement with the rails (page 2; paragraph [0024]).  


    PNG
    media_image1.png
    483
    664
    media_image1.png
    Greyscale


Regarding Claim 3:  Katsis discloses the locking assembly as applied to claim 1 above, and wherein the locking nubs (38/40) extend outwardly from opposing elongate sidewalls (32) of the container (14) along at least one an axis that is transverse to the movement axis (Figure 1).  
Regarding Claim 4: Katsis discloses the locking assembly as applied to claim 1 above, and wherein the lid (12) includes a main body (18) configured for covering the opening of the container (14)(Figure 2), and side portions (16) extending perpendicularly from elongate side- edges of the main body (18).  


    PNG
    media_image2.png
    483
    664
    media_image2.png
    Greyscale

Regarding Claim 5: Katsis discloses the locking assembly as applied to claim 4 above, and wherein the side portions (16) each include a nub receiving portion (20/22) for receiving one of the locking nubs (38/40) when the lid (12) is slidably engaged with the container (14) in the first configuration (Figure 2).  
Regarding Claim 6: Katsis discloses the locking assembly as applied to claim 1 above, and wherein the nub receiving portion includes at least one of a slot or recess (Figure 1, 20/22, page 2; paragraph [0021]). 

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath (3,888,350).
Regarding Claim 7: Horvath discoses a locking assembly (1) for releasably-locking a lid (4) to a container (6) so that the lid (4) covers an opening of the container (6, Figures 1-3), the locking assembly (1) including: shaped portions (11/12 & 17/20 and 18a & 22/23) disposed on the lid (4) and container (6) that are configured to allow slidable engagement (column 1; lines 27-30) of the lid (4) relative to the container (6) along a movement axis between a first configuration in which the lid (4) covers the opening (Figure 3) in to a second configuration (Figure 4) in which the lid (4) does not cover the opening (Figures 4, 6-7); 
a locking nub (11/12 & 17/20, Figure 5) disposed on the lid (4);
a nub receiving portion (18a & 22/23, Figure 4) disposed on the wall (Figure 4) of the container (6); and 

Regarding Claim 8:  Horvath discloses the locking assembly as applied to claim 7 above, wherein the container (1) is formed from at least one of a tin, aluminium or polymeric material (column 2; lines 46-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736